Citation Nr: 0633176	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim for entitlement to service connection for 
psychophysiological gastrointestinal reaction (also claimed 
as shell shock).  

2.  Whether new and material has been received to reopen a 
claim for entitlement to service connection for hearing loss.

3.  Whether new and material has been received to reopen a 
claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Gregory D. Kennum, Attorney




WITNESSES AT HEARING ON APPEAL

The veteran and B.C.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2006, a motion to advance this appeal on the docket, 
due to the veteran's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).

The veteran testified at a videoconference hearing before the 
undersigned in September 2006.  A transcript of that hearing 
is associated with the claims file.  

During the September 2006 hearing, the veteran withdrew the 
issues of whether new and material has been received to 
reopen the claims of entitlement to service connection for a 
sinus disorder and tinea cruris.  See 38 C.F.R. § 20.204 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Because the veteran's request to reopen the previously denied 
claims of service connection for psychophysiological 
gastrointestinal reaction (also claimed as shell shock), 
hearing loss and tinnitus was received after August 29, 2001, 
it is subject to the notice and assistance requirements 
delineated in 38 C.F.R. § 3.159.  These requirements must be 
satisfied before the Board can adjudicate these claims on 
their merits.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Since the veteran is seeking to reopen 
previously denied claims for service connection for 
psychophysiological gastrointestinal reaction (also claimed 
as shell shock), hearing loss and tinnitus, VA must not only 
advise him of what constitutes new and material evidence 
under the provisions of 38 C.F.R. § 3.156(a), but must also 
inform the veteran of the bases upon which his prior claims 
were denied under the holding in Kent v. Nicholson, 20 Vet. 
App. 1, 11-12 (2006).  In rating decisions issued in November 
1998 and July 1987, the RO determined that no new and 
material evidence had been received to reopen the veteran's 
claims for service connection for psychophysiological 
gastrointestinal reaction (also claimed as shell shock) or a 
psychiatric disorder and hearing loss, respectively.  In an 
April 1999 decision, the Board denied service connection for 
tinnitus.  To reopen any of these claims, the veteran must 
show that his current disorders are related to service.

The Board notes that the duty to assist includes obtaining 
records from the Social Security Administration (SSA).  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award disability compensation 
benefits).  During the September 2006 videoconference 
hearing, the veteran testified that he was receiving 
disability benefits from the SSA.  See hearing transcript, 
pages 21-24.  The record reflects that the veteran's attorney 
submitted additional medical evidence in September 2006; 
however, records from SSA were not included.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
explains the information or evidence 
needed to reopen his previously denied 
claims for service connection for 
psychophysiological gastrointestinal 
reaction (claimed as shell shock), 
hearing loss and tinnitus, that is, that 
he needs to show that the claimed 
disorders are in some way related to 
service; VA must not only advise him of 
what constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), but 
must also inform the veteran of the bases 
upon which his prior claims were denied 
under the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.  If unsuccessful, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

3.  After completion of the above, and 
any additional development deemed 
necessary, VA should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, he 
and his attorney should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.  The veteran and his attorney 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



